This proceeding is brought by the board of education of Ross township to collect certain tuition for the minor child, Opal Elliott, for the school year 1928-29, and tuition for the minor child, Mary Alice Jenks, for the school years 1928-29 and 1929-30. Opal Elliott resided in Silvercreek township and Jamestown village school districts. Mary Alice Jenks also resided in Jamestown village and Silvercreek township rural school districts. Both of these children attended the vocational home economics course maintained by the board of education of Ross township, plaintiff in error, under assignment from the county superintendent of Greene county, as provided by Section 7748, General Code.
An issue was joined by the pleadings, a jury was waived, and the case was submitted to the trial court with the result that the trial court found in favor of defendant in error and dismissed the petition of plaintiff in error.
Motion for a new trial having been overruled, error is prosecuted to this court.
A determination of this question depends upon the construction of Section 7748, General Code, the pertinent part of which is as follows: "If a pupil attends a vocational school maintained by a public board of *Page 337 
education in another district, upon assignment by the county, city or exempted village superintendent of schools of the district in which he resides, his rights shall be the same as if he were eligible to take high school training outside his own district, provided similar work is not offered in the district of his residence."
The principal controversy between counsel relates to the construction or definition of the word "similar" as found in the part of the section above quoted.
We think the Legislature should be held to have used the word "similar" in its ordinary signification. We do not think the Legislature meant to use the word "similar" in any technical sense such as is found in some of the decisions cited by counsel and appearing in the various legal digests. The word "similar" is a word of common use, and, as above stated, we think the Legislature should be held to have used this word in its ordinary meaning.
The Standard Dictionary defines "similar" as follows: "Bearing resemblance to one another or to something else; like, but not completely identical; of like characteristics, nature, or degree; of the same scope, order or purpose."
It appears from the brief of counsel for plaintiff in error that the lower court employed the definition as given in the Century Dictionary, as follows: "Having characteristics in common, like in form, appearance, size, quality, relation; having more or less marked resemblance to each other or one another, in some ways identical."
Our Supreme Court, in the case of Scott v. State, 107 Ohio St. 475,489, 141 N.E. 19, in dealing with the definition of the word "similar," adopted the following definition from Webster's International Dictionary: "Nearly corresponding; resembling in many respects; somewhat like." *Page 338 
Applying this definition to the testimony as found in the bill of exceptions, we are of opinion that the trial court, under the evidence, was amply justified in making the finding and rendering the judgment which it did. Counsel are familiar with the testimony and it will not be necessary to quote the same in details. We think the testimony of Mr. Clifton and various other witnesses called by defendant in error warranted the trial court in finding that the courses of training furnished by these respective boards of education were similar and therefore that there was no liability against defendant in error for the tuition in question.
A jury having been waived, the finding of the trial court takes the place of a verdict of a jury and should not be disturbed by a reviewing court unless such reviewing court is prepared to hold that the finding is against the manifest weight of the evidence. The record in this case would not justify such a finding by this court.
Finding no error in the record which we consider prejudicial to plaintiff in error the judgment of the lower court will be affirmed.
Judgment affirmed.
ALLREAD, P.J., and HORNBECK, J., concur. *Page 339